Citation Nr: 1749298	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A February 2011 rating decision denied service connection for a right knee disorder; the Veteran did not file a notice of disagreement, new and material evidence was not received within one year of notice of the decision, and no relevant official service department records were subsequently associated with the record.

2. Evidence added to the record since the February 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the veteran's claim of entitlement to service connection for a right knee disorder. 

3. Resolving all doubt in the Veteran's favor, his right knee disorder, diagnosed as osteoarthritis and medial meniscal tear, is related to an injury during his military service.



CONCLUSIONS OF LAW

1. The February 2011 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for right knee disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for right knee osteoarthritis and medial meniscal tear have been met. 38 U.S.C.A. §§ 1131; 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's previously denied claim for service connection for a right knee disorder, and grant service connection for right knee osteoarthritis and medial meniscal tear herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

I. Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an Agency of Original Jurisdiction (AOJ) decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA received the Veteran's original claim for service connection for a right knee disorder in May 2010.  In a February 2011 rating decision, the AOJ considered the Veteran's statements, discharge documents, post-service private and VA treatment records, and a November 2010 VA examination.  The AOJ noted that the Veteran provided testimony of treatment in service for a right knee condition; however, no permanent residuals or chronic disability subject to service connection was demonstrated by the post-service evidence.  In this regard, the AOJ acknowledged that the Veteran reported that he injured his right knee during field training, was treated at a dispensary, and placed on light duty due to loss of mobility.  However, post-service records did not reflect treatment, complaints, or diagnosis referable to the right knee.  Furthermore, at the November 2010 VA examination, the examiner determined that there was no diagnosed right knee disorder present, and opined that the Veteran suffered an acute strain of the right knee in 1955, and no current condition was caused by or related to his military service.  Based on the foregoing, the AOJ denied service connection for a right knee disorder.

In February 2011, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement as to such denial, and no further communication regarding his claim of entitlement to service connection for obstructive sleep apnea was received until June 2012, when VA received his application to reopen such claim.  Furthermore, no new and material evidence was received within one year of the February 2011 rating decision.  In fact, the only communication from the Veteran in the first post-decision year was a notice of a change of address.  The Board further finds that no relevant official service department records were subsequently associated with the record.  In this regard, the Board notes that, in October 2012, VA obtained a June 1979 letter from the Board for Correction of Military Records that reflected the denial of his application to correct his military records.  However, as such record does not pertain to his claimed in-service injury to the right knee, it is not relevant.  Furthermore, while the Veteran's underlying November 1978 application to correct his military records does reference such an injury, such document was of record at the time of the February 2011 rating decision.  Therefore, the February 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

Since the February 2011 rating decision, additional evidence consisting of statements from the Veteran and his spouse, post-service treatment records not previously considered, a December 2012 VA examination, and July 2012 and September 2017 statements from the Veteran's private physician, Dr. Eggert, has been received.  Such evidence reflects a current diagnosis of a right knee disorder, identified as osteoarthritis and medial meniscal tear, and address the relationship between such current disability and the Veteran's military service.  In this regard, while the December 2012 VA examiner did not find a relationship between the Veteran's right knee disorder and service, Dr. Eggert offered two positive nexus opinions.  Consequently, the Board finds that the evidence added to the record since the February 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the veteran's claim of entitlement to service connection for a right knee disorder.  Therefore, new and material evidence has been received, and the Veteran's claim for service connection for a right knee disorder is reopened.

II. Service Connection Claim

The Board will now proceed with a review of the Veteran's claim for service connection for a right knee disorder on a de novo basis. As the AOJ considered his claim on the merits in the January 2013 rating decision and June 2015 statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of such claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1101, 1112, 1137; 38 C.F.R. §§3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center.  In this regard, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

In documents of record and at his August 2017 Board hearing, the Veteran alleged that his right knee disorder is related to his military service.  Specifically, he claimed that, while in basic training, he stepped in a hole while running during a night compass drill and twisted his knee.  He was treated at the Fort Riley clinic where they wrapped his knee, placed on light duty, and was subsequently discharged for medical reasons.  The Veteran reported that he has experienced pain and instability in his knee since service, and has trouble standing or sitting for extended periods of time.  He denied any post-service injury to his knee.  As such, the Veteran claims that service connection for a right knee disorder is warranted. 

In support of the Veteran's claim, his spouse has offered statements regarding his symptoms. At his August 2017 hearing she testified that the Veteran fell once when his knee gave out on him getting out of bed. She also stated that he was less active on returning from service, that he did not have the symptoms before service, and that he appears in pain because of the knee. In her June 2012 statement, she iterated witnessing these same symptoms as well as saying he was not able to sit through long car rides or movies.

As an initial matter, the evidence of record, including a May 2012 MRI, December 2012 VA examination, and September 2017 letter from Dr. Eggert, shows that the Veteran has diagnoses of right knee osteoarthritis and a medial meniscal tear.  Furthermore, the Board finds his testimony regarding the nature of his in-service right knee injury to be competent and credible.  In this regard, he has been consistent in his reports of the injury.  Furthermore, in a November 1978, he submitted an Application for Correction of Military or Naval Record in which he petitioned the Board for Correction of Military Records to amend his records to reflect that he injured his right knee during service.  Specifically, in such document, he reported that, while engaged in field training during a night compass course, he injured his right knee, was treated at the dispensary, and placed on light duty for the remainder of his period of service due to loss of mobility of the right knee.  Consequently, the Board finds that the Veteran injured his right knee during military service.  

Parenthetically, the Board notes that the Veteran's Report of Separation from the Armed Forces of the United States reflects that he was discharged due to medical disqualification existing prior to entry on active duty and not aggravated by military service; however, no details regarding the nature of such disability were provided.  Moreover, in light of the fact that the Veteran's service treatment records are unavailable, the Board resolves reasonable doubt in his favor and finds that he did not have a pre-existing right knee disorder.

Therefore, the remaining inquiry is whether the Veteran's currently diagnosed right knee disorders are related to his in-service injury.  In this regard, there are conflicting opinions of record.

In November 2010, a VA examiner found that the Veteran's right knee was normal upon examination; however, he nonetheless opined that a nexus between the Veteran's claimed disorder and his military service had not been established.  In this regard, he noted that the Veteran's description of his in-service injury was that of a simple strain that resolved, and his right knee was normal on the day's examination.  

In an August 2012 record, Dr. Eggert indicated that it "is a difficult task" to determine whether the Veteran's meniscal tear of the right knee was "related to an injury 50 years ago."  However, he noted that "usually this meniscal tear is related to some sort of trauma and it's possible that it's due to a twisting event that occurred many years ago."  

In December 2012, a VA examiner opined that the Veteran's diagnosed medial meniscus tear was less likely as not caused by, a result of, or aggravated by his military service.  In support of such opinion, the examiner noted that the Veteran reported a twisting injury while on active duty service; however, it is difficult to determine the nature of the damage that may have occurred.  He further stated that, while the Veteran had a medial meniscus tear in the right knee per an MRI, such was a very common finding in an individual the Veteran's age.  The examiner found that the MRI did not show a condition that would have been worsened by an injury more than 50 years prior as, if a significant injury had occurred at the time, it would be likely that the Veteran would have shown more degenerative changes in the knee by now.

In a September 2017 statement, Dr. Eggert provided a supplemental opinion in which he indicated that, although one can never be 100 percent certain, it was at least as likely as not that the Veteran's meniscus tear and osteoarthritis of the right knee is related to the injury suffered during his period of active duty.  In support of such opinion, Dr. Eggert indicated that he reviewed the relevant service and medical documents on file, and explained that the mechanism of injury in meniscal tears is typically related to trauma from twisting or pivoting injury.  It is not uncommon for lesions to go undiagnosed for many years as patients will often think the symptoms will resolve or are not significant enough to seek medical attention.  Following an acute tear, patients will oftentimes develop chronic symptoms of pain, popping, catching, locking, buckling, and joint line pain, and may suffer recurrent effusions.  Dr. Eggert noted that the Veteran described a twisting injury in service, which is one of the most common mechanisms of meniscal tears, described the injury to the right knee that resulted in loss of mobility for several weeks in his November 1978 Application for Correction of Military or Naval Record, and he and his spouse testified to a continuity of symptomatology, to include pain, instability, and periodic effusions.   He further observed that there was no evidence that the Veteran had any other injury to the knee.  Consequently, Dr. Eggert found that it was at least as likely as not that the Veteran's meniscus tear and osteoarthritis of the right knee is related, in whole or at least in some part, to the injury suffered in 1955.

While there was no diagnosis of a right knee disorder at the time of the November 2010 VA examination, and Dr. Eggert's August 2012 opinion was couched in speculative terms, the Board finds that the December 2012 VA examiner's opinion and Dr. Eggert's September 2017 opinion to be highly probative as to the question of whether the Veteran's current right knee disorder, diagnosed as osteoarthritis and medial meniscal tear, is related to the aforementioned injury during his military service.  In this regard, both physicians were familiar with the nature of the Veteran's reported in-service injury, his reports of a continuity of symptomatology, and the nature of his current disorder.  Furthermore, they both offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, both the December 2012 and September 2017 opinions are entitled to great probative weight.  

Consequently, the probative evidence is in equipoise as to whether the Veteran's right knee disorder, diagnosed as osteoarthritis and medial meniscal tear, is related to the injury during his military service.  Therefore, the Board resolves all doubt in his favor and finds that service connection for such disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

New and material evidence having been received; the claim for service connection for a right knee disorder is reopened.

Service connection for right knee osteoarthritis and medial meniscal tear is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


